


110 HR 2743 IH: Military Affiliate Radio System

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2743
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Bartlett of
			 Maryland introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the continuance of volunteer
		  communications capability within the United States and its
		  territories.
	
	
		1.Short titleThis Act may be cited as the
			 Military Affiliate Radio System
			 Emergency Communication Act of 2007.
		2.Protection of the
			 Military Affiliate Radio System (MARS) and Shared Resources High Frequency
			 Radio Program (SHARES) Emergency Communications Systems
			(a)AmendmentThe first title XVIII of the Homeland
			 Security Act of 2002 (as added by section 671 of Public Law 109–295; 6 U.S.C.
			 571 et seq.), relating to emergency communications, is amended—
				(1)by redesignating
			 section 1808 as section 1809; and
				(2)by
			 inserting after section 1807 the following new section:
					
						1808.Protection of
				the Military Affiliate Radio System (MARS) and Shared Resources High Frequency
				Radio Program (SHARES) Emergency Communications Systems
							(a)PurposeThe purpose of this section is to recognize
				the valuable contribution that the Military Affiliate Radio System (in this
				section referred to as MARS) makes in providing a worldwide
				backup emergency communication system, either on their assigned channels or on
				the National Communication System Shared Resources High Frequency Radio Program
				(in this section referred to as SHARES), by protecting these
				existing volunteer high frequency networks.
							(b)RequirementsThe
				Secretary—
								(1)shall require that
				high frequency (short-wave) transmitters, receivers, and related data and
				interface equipment that meet standards of service established for the Amateur
				Radio Service under part 97 of title 47, Code of Federal Regulations, by the
				Federal Communications Commission (in this section referred to as the
				Commission) in the frequency range of 2–30 megahertz are also
				approved for routine training functions and emergency communication service on
				any Federal Government MARS or SHARES channel within that frequency
				range;
								(2)shall not require
				the discontinuance of the use of any communications equipment that has been
				approved by the Commission for operation within the Amateur Radio Service from
				operating in the radio service bands assigned to MARS or SHARES;
								(3)may add new
				transmitters and receivers to the MARS and SHARES networks so long as the
				equipment—
									(A)meets Commission
				standards for operation in the Amateur Radio Service; and
									(B)is equipped with
				frequency stabilization modules;
									(4)shall not add any additional technical
				requirements for MARS stations, and shall not permit any agency or
				instrumentality of the Department of Homeland Security to add any additional
				technical requirements for MARS stations; and
								(5)shall encourage and utilize MARS personnel,
				facilities, capabilities, and radio equipment to connect to the Internet in
				their emergency communication
				planning.
								.
				(b)Conforming
			 AmendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 is amended by
			 striking out the item pertaining to section 1808 and inserting the
			 following:
				
					
						Sec. 1808. Protection of the Military
				Affiliate Radio System (MARS) and Shared Resources High Frequency Radio Program
				(SHARES) Emergency Communications Systems.
						Sec. 1809.
				Definition.
					
					.
			
